I concur in the judgment and opinion. I agree that appellant's conduct in the instant case regarding the alleged operation of the vehicle does not fall within the standard established by the Ohio Supreme Court. In defining the word "operate," the court wrote in State v. McGlone (1991), 59 Ohio St. 3d 122,570 N.E.2d 1115, syllabus, as follows: *Page 347 
"An intoxicated person who is in the driver's seat of a motor vehicle parked on private or public property with the key in the ignition is operating the vehicle in violation of R.C.4511.19(A)(1)."
As the majority opinion points out, in the case sub judice
appellant was asleep in the vehicle and the ignition key was in the car ashtray. Appellee suggests that McGlone should be interpreted to permit a conviction where the ignition key is in the ashtray. I disagree.
In State v. Jenkins (1991), 75 Ohio App. 3d 63, 70,598 N.E.2d 872, 876, we wrote the following:
"It does not appear that the Ohio Supreme Court has expressly held that R.C. 4511.19 is violated where the intoxicated driver is behind the wheel and has possession of the ignition key but it is not in the ignition."
As an intermediate appellate court, we are required to follow the decisions of the Ohio Supreme Court. See, e.g., Smith v.Klem (1983), 6 Ohio St. 3d 16, 6 OBR 13, 450 N.E.2d 1171; andState v. Decker (Sept. 5, 1990), Highland App. No. 725, unreported, 1990 WL 127070. The McGlone syllabus expanded the definition of "operation" of a vehicle to include situations where a person is situated in a vehicle's driver's seat and the person has placed the ignition key in the ignition. Without guidance from the Ohio Supreme Court, I do not believe it is appropriate to expand the definition of "operation" to include situations where the ignition key is not in the ignition.
I further note that the statute at issue in this case, R.C.4511.19, contains the word "operate."1 The statute does not include the term "in physical control." See Cincinnati v.Kelley (1976), 47 Ohio St. 2d 94, 1 O.O.3d 56, 351 N.E.2d 85. I note that some jurisdictions have enacted legislation which includes the term "in physical control."2 Courts in those jurisdictions have understandably taken a very broad view of what constitutes being "in physical control" of a vehicle. SeeState v. Maletich (Minn.App. 1986), 384 N.W.2d 586 (ignition key on the floor of *Page 348 
the car); Sens v. Commr. of Pub. Safety (Minn.App. 1987),399 N.W.2d 602 (ignition key on the car's back seat); and LeBeau v.Commr. of Pub. Safety (Minn.App. 1987), 412 N.W.2d 777 (ignition key in the glove compartment).
Accordingly, I agree that the evidence adduced at the trial is insufficient to support a finding of guilt beyond a reasonable doubt. See Jackson v. Virginia (1979), 443 U.S. 307,99 S. Ct. 2781, 61 L. Ed. 2d 560; and State v. Jenks (1991),61 Ohio St. 3d 259, 574 N.E.2d 492.
1 R.C. 4511.19 provides in pertinent part:
"(A) No person shall operate any vehicle, streetcar, or trackless trolley within this state, if any of the following apply:
"(1) The person is under the influence of alcohol, a drug of abuse, or alcohol and a drug of abuse[.]"
2 For example, in Minnesota, a state statute contains the word "operate" and the term "in physical control." Minn.Stat.Ann. 169.121 provides in pertinent part:
"Drivers under influence of alcohol or controlled substance.
"Subdivision 1. Crime. It is a crime for any person to drive, operate, or be in physical control of any motor vehicle within this state or upon the ice of any boundary water of this state:
"(a) when the person is under the influence of alcohol[.]"